Order issued: October [~’, 2012




                                         In The




                                   No. 05-12-00466-CV


                       IN THE INTEREST OF J.W.C., A CHILD


                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-08-21693-Z


                                        ORDER
      We DENY appellant’s July 6, 2012 motion for contempt.

      We DENY appellant’s July 6, 2012 request for oral argument.